                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WRS, INC.

       Plaintiff                                     No. 2:20cv01236-WSH

               vs.

AMAZING FANTASY ENTERTAINMENT, INC.,
FULL MOON ENTERTAINMENT, INC. AND
CHARLES R. BAND

       Defendants

                        CONSENT ORDER ENTERING JUDGMENT

       AND NOW, this 16th day of December, 2020 with consent of Defendant, Charles R.

Band, as evidenced by his signature below, it is hereby ORDERED AND DECREED that

Judgment by Consent shall be and is hereby entered in favor of PlaintiffWRS, Inc and against

Charles R. Band in the amount of $608,166.21 with interest thereon at the rate of $39.91 per day,

consisting of the interest at the rate of 4.739 percent on the sum of $308,005.62 from July 1,

2020. In the event that Plaintiff must further enforce this Judgment, Charles R. Band agrees that

Plaintiff may request the assessment of additional counsel fees.




Charles R. Band


Dated: December 16th, 2020
